     Case 3:20-cr-03236-JAH Document 61 Filed 06/11/21 PageID.174 Page 1 of 2



      STEWART LAW GROUP
 1    L. Marcel Stewart, Esq. SBN #250920
      600 B Street, Ste. 2050
 2    San Diego, CA 92101
      Tel: 619.702.4123
 3    Fax: 888.810.9115
      Email: lmslaw@att.net
 4
      Attorney for Joshua Torgison
 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8

 9                   SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA               )   CASE NO. 20CR3236-JAH-01
11                                           )
                     Plaintiff,              )
12
                                                 DATE: July 14, 2021
                                             )
             v.                                  TIME: 9:45 A.M.
                                             )
13
                                             )
14                                           )   DEFENDANT JOSHUA
      JOSHUA TORGISON,                       )   TORGISON’S SENTENCING
15                                           )   SUMMARY CHART
16
                                             )
                     Defendant.              )
17                                           )
      ________________________________
18

19
      TO: RANDY S. GROSSMAN, ACTING UNITED STATES
          ATTORNEY, AND CONNIE WU, ASSISTANT UNITED STATES
20        ATTORNEY:
21
            PLEASE TAKE NOTICE that Defendant Joshua Torgison, by and
22
      through his attorney, L. Marcel Stewart, hereby submits the attached Sentencing
23

24
      Summary Chart as Exhibit One.

25    Dated: June 11, 2021
26                                          Respectfully submitted,
27                                         /s/ L. Marcel Stewart
28                                         L. MARCEL STEWART
                                           Attorney for Mr. Joshua Torgison



                                                                      20CR3236-01
     Case 3:20-cr-03236-JAH Document 61 Filed 06/11/21 PageID.175 Page 2 of 2




 1
                        UNITED STATES DISTRICT COURT
 2                    SOUTHERN DISTRICT OF CALIFORNIA
 3
      UNITED STATES OF AMERICA        )           CASE NO. 20CR3236-JAH-01
 4                                    )
                   Plaintiff,         )
 5                                                CERTIFICATE OF SERVICE
                                      )
            v.
 6                                    )
                                      )
 7                                    )
      JOSHUA TORGISON,
 8
                                      )
                                      )
 9                                    )
                  Defendant.
                                      )
10
      _______________________________ )
11

12    IT IS HEREBY CERTIFIED THAT:
13          I, L. MARCEL STEWART, am a citizen of the United States and am at
14    least eighteen years of age. My business address is 600 B Street, Suite 2050,
15    San Diego, California 92101.
16
            I am not a party to the above-entitled action. I have caused service of
17
      the foregoing, Defendant Joshua Torgison’s Sentencing Summary Chart, on the
18
      parties of the case by electronically filing the foregoing with the Clerk of the
19
      District Court using its ECF System, which electronically notifies them.
20
            I declare under penalty of perjury that the foregoing is true and correct.
21

22
      Executed on June 11, 2021
23

24                                           /s/ L. Marcel Stewart
25                                           L. MARCEL STEWART
26

27

28




                                                                      20CR3236-01
